Filed 3/18/14 P. v. Stephens CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C074032

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF13116)

         v.

GARY LEE STEPHENS, JR.,

                   Defendant and Appellant.




         On February 21, 2013, defendant Gary Lee Stephens, Jr., was at his aunt’s home.
Defendant called his mother to pick him up; when she refused, defendant became angry,
slamming the phone down so hard he broke the phone. Defendant began yelling at his
aunt and “kicking around” nearby items. When his aunt’s boyfriend, Marvin B.,
attempted to calm defendant, defendant pulled a pocketknife out of his pocket and
challenged Marvin B. to a fight. Marvin B. grabbed defendant by the throat and
defendant stabbed him in the abdomen with the knife. Marvin B. and defendant
continued to fight until Marvin B. told defendant’s aunt to call 911.

                                                             1
       A sheriff’s deputy responded to the 911 call and found defendant standing in his
aunt’s driveway with his hands in the air. Defendant pointed toward a chicken coop and
told the sheriff the knife was “ ‘over there.’ ” Defendant was arrested and charged in
Yuba County Superior Court case No. F-13-00116 with assault with a deadly weapon,
during the commission of which defendant personally inflicted great bodily injury on his
victim, and vandalism.
       Defendant subsequently pled no contest to assault with a deadly weapon and
admitted inflicting great bodily injury on his victim. In exchange for his plea, the
remaining charge was dismissed with a Harvey1 waiver. On the People’s motion, the
trial court also dismissed, with a Harvey waiver, the misdemeanor charges pending in
Yuba County Superior Court case No. 13-009, and found defendant in violation of his
probation in Yuba County Superior Court case No. 11-0056.
       As part of his plea agreement, judgment and sentencing on defendant’s conviction
was continued “to a date in the future” to allow him to complete a six-month residential
drug rehabilitation program. If he completed that program, he would “be permitted to
apply for probation and argue for an unusual case finding.” If, however, defendant failed
to complete that program, he would face a sentence of seven years in state prison.
Defendant acknowledged those conditions of his plea. As part of the plea, defendant also
agreed to waive all of his custody credits.
       On April 17, 2013, approximately five weeks after entering his plea, defendant
was removed from the residential rehabilitation program for threatening violence to other
participants.
       On May 13, 2013, the trial court sentenced defendant to seven years in state
prison. Defendant was ordered to pay various fines and fees, including direct restitution




1      People v. Harvey (1979) 25 Cal. 3d 754.

                                              2
to his aunt as well as to Marvin B. The court also terminated defendant’s probation in
case No. 11-0056 as “unsuccessful.” In case No. 11-0056, defendant was also ordered to
pay the previously stayed $100 probation revocation fine, along with the mandatory court
security fee and conviction assessment.
       Defendant appeals without a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
       We have reviewed the record in its entirety and found clerical errors. Included in
the imposed fines and fees was the $100 probation revocation fine previously stayed in
case No. 11-0056. That fine was omitted from the abstract of judgment. We shall direct
the trial court to prepare a corrected abstract.
       We also note that in case No. 11-0056, the trial court purported to impose the
mandatory court security fee and conviction assessment. These are mandatory fines
imposed at sentencing. Thus, we presume the trial court correctly performed its duty
when defendant was sentenced in that matter. As they are not reflected in the abstract or
the sentencing minutes, corrections need to be made.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.


                                       DISPOSITION
       The trial court is directed to correct the abstract of judgment as stated above. The
judgment is affirmed.



                                               3
                           ROBIE   , J.



We concur:



     RAYE    , P. J.



     MAURO   , J.




                       4